FILED
                             NOT FOR PUBLICATION                            JAN 11 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-30078

               Plaintiff - Appellee,             D.C. No. 1:08-CR-00037-JDS

   v.
                                                 MEMORANDUM *
 BYRON B. YELLOWBEAR, Jr.,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Montana
                     Jack D. Shanstrom, District Judge, Presiding

                            Submitted December 17, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Byron B. Yellowbear, Jr. appeals from the 180-month sentence imposed

following his guilty-plea conviction for aggravated sexual abuse, in violation of 18

U.S.C. §§ 1153(a) and 2241(a)(1). We have jurisdiction pursuant to 28 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AK/Research
§ 1291, and we affirm.

       Yellowbear contends that the district court erred by failing to adequately

explain the sentence and by using a disputed fact when imposing the sentence. The

record reflects that the district court expressly justified the sentence in terms of the

applicable § 3553(a) factors. Furthermore, there is nothing in the record to indicate

that the district court relied on a disputed fact when imposing the sentence. The

district court did not procedurally err. See Gall v. United States, 552 U.S. 38, 49-

50 (2007).

       Yellowbear also contends that the district court’s imposition of a sentence

toward the high end of the advisory Guidelines range was greater than necessary to

comply with the purposes of sentencing set forth in § 3553(a). We conclude that

the sentence is substantively reasonable. United States v. Carty, 520 F.3d 984,

991-93 (9th Cir. 2008) (en banc).

       AFFIRMED.




AK/Research                                 2                                     09-30078